  Case 1:20-cv-01680-MN Document 24 Filed 04/15/21 Page 1 of 2 PageID #: 290




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

JAMES R. ADAMS,                                 )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )   C.A. No. 20-1680-MN
                                                )
THE HON. JOHN CARNEY,                           )
Governor of the State of Delaware,              )
                                                )
                Defendant.                      )

                    DEFENDANT’S REQUEST FOR ORAL ARGUMENT

        Pursuant to D. Del. LR 7.1.4, Defendant respectfully requests oral argument on

Defendant’s Motion to Dismiss, filed on March 18, 2021 (D.I. 19). Briefing on this motion was

completed on April 12, 2021 with the filing of Defendant’s Reply Brief (see D.I. 20, 22, and 23).

Plaintiff joins this request.



Dated: April 15, 2021                       YOUNG CONAWAY STARGATT
                                              & TAYLOR, LLP

                                            /s/ Pilar G. Kraman
                                            David C. McBride (No. 408)
                                            Martin S. Lessner (No. 3109)
                                            Pilar G. Kraman (No. 5199)
                                            Beth A. Swadley (No. 6331)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, DE 19801
                                            (302) 571-6600
                                            dmcbride@ycst.com
                                            mlessner@ycst.com
                                            pkraman@ycst.com
                                            bswadley@ycst.com

                                           Attorneys for Defendant
 Case 1:20-cv-01680-MN Document 24 Filed 04/15/21 Page 2 of 2 PageID #: 291




                                CERTIFICATE OF SERVICE


       I, Pilar G. Kraman, hereby certify that on April 15, 2021, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                              David L. Finger, Esquire
                              Finger & Slanina, LLC
                              One Commerce Center
                              1201 N. Orange St., 7th Floor
                              Wilmington, DE 19801
                              dfinger@delawgroup.com

                              Attorney for Plaintiff


       I further certify that on April 15, 2021, I caused the foregoing document to be served via

electronic mail upon the above-listed counsel.


Dated: April 15, 2021                                  YOUNG CONAWAY STARGATT &
                                                       TAYLOR, LLP

                                                       /s/ Pilar G. Kraman
                                                       David C. McBride (No. 408)
                                                       Martin S. Lessner (No. 3109)
                                                       Pilar G. Kraman (No. 5199)
                                                       Beth A. Swadley (No. 6331)
                                                       Kevin P. Rickert (No. 6513)
                                                       Rodney Square
                                                       1000 N. King Street
                                                       Wilmington, Delaware 19801
                                                       dmcbride@ycst.com
                                                       mlessner@ycst.com
                                                       pkraman@ycst.com
                                                       bswadley@ycst.com
                                                       krickert@ycst.com

                                                       Attorneys for Defendant,
                                                       The Hon. John Carney
